Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment
	Applicant’s amendment filed 5/6/2022 has been received and entered.  Claims 1, 11, 27, 28 and 30 have been amended, and claim 5 has been cancelled.
Claims 1-4, 6-31 are pending.

Election/Restriction
Applicant’s election without traverse of the species of plasma, DNA and bacteria in the reply filed on 1/14/2022 was acknowledged.  In prosecution, it was determined that all sequences from any microbe present would be provided by the method step and not an undue burden to examine together and the restriction requirement for these species was withdrawn.
In view of claim 5, Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-4, 6-31 are pending and currently under examination.


Priority
	This application filed 6/14/2021 is a continuation of 16/554286 filed 8/28/2019 which is a continuation of 14/536300 filed 11/7/2014, now US Patent 10450620, which claims benefit to US provisional applications 61/901857 filed 11/8/2012 and 61/901114 filed 11/7/2013; and is related to applications PCT/US14/64669 filed 11/7/2014, 17/347138 filed 6/14/2021 and 17/347180 filed 6/14/2021.
No comment is provided regarding the summary of priority documents.

Information Disclosure Statement
The three information disclosure statements (IDS) submitted on 5/6/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 1-4, 6-31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 56-85 of copending Application No. 16/554286 filed 8/28/2019 is withdrawn. 
The terminal disclaimer filed 5/6/2022 has been received and approved.

Claims 1-4, 6-31 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10450620 (14/536300 filed 11/7/2014) is withdrawn. 
The terminal disclaimer filed 5/6/2022 has been received and approved.

Claims 1-4, 6-31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/347138 filed 6/14/2021 is withdrawn. 
The terminal disclaimer filed 5/6/2022 has been received and approved.

Claims 1-4, 6-31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims  of copending Application No. 17/347180 filed 6/14/2021 is withdrawn. 
The terminal disclaimer filed 5/6/2022 has been received and approved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 8-30 rejected under 35 U.S.C. 103 as being unpatentable over Stephan et al (2010) and Chen et al. (2012) is withdrawn. 
Upon review of the claim amendments and Applicants arguments, it is agreed that the combination of Stephan et al. and Chen et al. fail to make obvious all the claim limitations.  While Chen et al. provide analysis of total serum DNA and DNA integrity for the diagnostic value in patients, it fails to provide analysis of HBV present in the sample.  Similarly, Stephan et al. provide that cytomegalovirus (CMV) pneumonitis has been shown to be associated with lymphocytic alveolitis after lung transplantation but fail to teach the analysis of cfDNA from the blood.  Specifically, neither provide the motivation nor the expectation that viral DNA would be present or detectable in the cfDNA portion of a sample.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a phone message from Pamela Sherwood on 5/11/2022.
The application has been amended as follows: 
Cancel claim 27.

The following is an examiner’s statement of reasons for allowance: 
With regards to claim 27, support for the term ‘AUC’ and the possible addition of area under the curve for the first presentation of the term was identified in the specification, but appeared to be consistent with certain examples.  Claim 27 as an original claim provided the necessary support for the claim, but it was unclear there was ipsis verbis support for the breadth of ‘greater than’, and examiner provided possible alternatives or possible arguments to address the issue.

Bloodstream infections were known at the time of filing, for example bacteremia is the presence of viable bacteria in the bloodstream.  A review of the relevant art teaches that when associated with the release of bacterial toxins into the circulation, bacteremia can elicit a vigorous immune response resulting in systemic inflammatory response syndrome.  Huttunen et al. (Fatal Outcome in Bacteremia is Characterized by High Plasma Cell Free DNA Concentration and Apoptotic DNA Fragmentation: A Prospective Cohort Study (2011)) teach that plasma cf-DNA concentration proved to be a specific independent prognostic biomarker in bacteremia. cfDNA displayed a predominating low-molecular-weight cf-DNA band in nonsurvivors corresponding to the size of apoptotic nucleosomal DNA.  However, Huttunen et al. did not directly detect cfDNA from bacteria in the analysis.  Similarly, Jeng et al. (Application of a 16S rRNA PCR–High-Resolution Melt Analysis Assay for Rapid Detection of Salmonella Bacteremia, Published ahead of print 28 December 2011, Journal of Clinical Microbiology p. 1122–1124) provide a similar analysis of blood samples, and cite Won et al. (Rapid Identification of Bacterial Pathogens in Positive Blood Culture Bottles by Use of a Broad-Based PCR Assay Coupled with High-Resolution Melt Analysis, 2010) for the specific methodology used.  While Won et al. use PCR, the samples that are analyzed are cultured bacteria, and not detected with PCR directly from the blood sample.  As a whole, the art appears to appreciate that cfDNA could be used as a marker for infection, and was analyzed relative to bacterial infections, however it was not known or appreciated that cfDNA from the infecting bacteria was present or could be detected directly in the blood, or using HTS as provided by the instant claims.           
In prosecution DeVlaminck et al. and Kowarsky et al have been noted as they demonstrate that numerous uncharacterized and highly divergent microbes which colonize humans are revealed by circulating cell-free DNA.  Using massive shotgun sequencing of circulating cell-free DNA from the blood, Kowarsky et al identified hundreds of new bacteria and viruses which represent previously unidentified members of the human microbiome. Analyzing cumulative sequence data from 1,351 blood samples collected from 188 patients enabled us to assemble 7,190 contiguous regions (contigs) larger than 1 kbp, of which 3,761 are novel with little or no sequence homology in any existing databases. Kowarsky et al conclude that deep sequencing of cfDNA from a large patient cohort revealed previously unknown and highly prevalent microbial and viral diversity in humans. Also, this demonstrates the power of alternative assays for discovery and shows that interesting discoveries may lurk in the shadows of data acquired for other purposes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6-26, 28-31 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631